In the

       United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3571

FREY CORPORATION, an Illinois
Corporation,
                                               Plaintiff‐Appellant,

                                v.


CITY OF PEORIA, ILLINOIS,
                                              Defendant‐Appellee.

            Appeal from the United States District Court 
                   for the Central District of Illinois.
       No. 1:10‐cv‐01062‐JBM‐JAG — Joe Billy McDade, Judge. 


     ARGUED MAY 21, 2013 — DECIDED AUGUST 16, 2013


   Before RIPPLE, WILLIAMS, and TINDER, Circuit Judges.

   TINDER, Circuit Judge. Frey Corporation brings the present
appeal against the City of Peoria, Illinois, after an unfavorable
disposition of its case in the district court. Frey has owned the
commercial  property  located  at  1823  West  Lincoln  Avenue,
Peoria, Illinois 61605, for more than forty years. A shopping
center is located on the property, which includes retail space
2                                                          No. 12‐3571

for a grocery store. Frey had been leasing retail spaces within
the shopping center for years, apparently without incident. But
on November 5, 2009, the tenant renting Frey’s grocery store
space,  Krunal  and  Jiger,  Inc.  d/b/a  Shop  Rite  Supermarket
(hereinafter “Shop Rite”), ran into serious trouble with the law.
    After receiving information that the President of this Shop
Rite franchise, Vasant Patel, was illegally selling Viagra from
inside the store, Peoria police obtained a search warrant for
both  Patel  and  the  Shop  Rite  store.  There,  police  found  121
Viagra  pills  in  Patel’s  office,  which  Patel  later  admitted  to
selling  at  the  store  for  $7  per  pill.  Patel  was  not  a  licensed
pharmacist, nor did the Shop Rite store contain a pharmacy. As
a result, Patel was arrested, indicted on felony drug charges,
and later pled guilty to misdemeanor drug charges. 
     As  the  City  of  Peoria  took  legal  action  against  Patel
personally, the City simultaneously took legal action against
Patel’s  business,  Shop  Rite.  On  November  12,  2009—only  a
week after Patel’s arrest—the City went after Shop Rite’s liquor
license. The City charged the store with a violation of Peoria,
Ill., Code § 3‐28, which prohibits officers of a business holding
a liquor license from “engag[ing] in any activity … which is
prohibited by … the law of the state or the United States.” The
Peoria  Liquor  Commission  held  a  hearing  regarding  Shop
Rite’s  liquor  license  on  November  24,  2009,  and  after
evaluating the evidence, decided the next day to revoke the
grocery store’s liquor license. The Commission’s decision to
revoke Shop Rite’s liquor license is not at issue in this case; in
fact, appellant Frey even admitted at oral argument that there
was  “no  dispute  that  the  liquor  licensee  violated  the
No. 12‐3571                                                           3

ordinance.”
    What  is  at  issue  in  this  case,  however,  is  the  additional
action  taken  by  the  Commission  as  a  result  of  Shop  Rite’s
violation  of  Peoria,  Ill.,  Code  §  3‐28.  In  its  November  25th
order,  the  Commission  not  only  revoked  Shop  Rite’s  liquor
license;  it  also  revoked  “site  approval  for  the  retail  sale  of
alcoholic  liquors  at  the  location  of  1823  W.  Lincoln,  Peoria,
Illinois.”  Appellant  Frey,  the  owner  of  1823  W.  Lincoln,
believes that this revocation of site approval for the retail sale
of alcohol denied the corporation of its property without due
process of law. For the reasons stated below, we disagree with
Frey’s  position,  and  we  affirm  the  judgment  of  the  district
court.
                                     I
     Appellant  Frey  argues  that  both  its  procedural  and
substantive  due  process  rights  under  the  Fourteenth
Amendment were violated by the Peoria Liquor Commission’s
revocation  of  its  site  approval.  The  district  court  largely
ignored Frey’s substantive due process claim after finding that
Frey had failed to explain the claim sufficiently in its written
filings. With respect to Frey’s procedural due process claim,
the  district  court  determined  that  Frey  “simply  ha[d]  no
property right to vindicate under the due process clause, and
[the City of Peoria] owed him no ‘process’ when revoking the
site approval.” As such, the district court denied Frey’s motion
for  summary  judgment,  granted  the  City’s  motion  for
summary judgment, and terminated Frey’s case. We review the
district court’s disposition of Frey’s case de novo. Durable Mfg.
Co. v. U.S. Dep’t of Labor, 578 F.3d 497, 501 (7th Cir. 2009).
4                                                       No. 12‐3571

    We turn first to Frey’s substantive due process argument,
of which we too can easily dispose, given the argument’s total
lack  of  development.  Frey  only  mentioned  the  term
“substantive due process” twice in its written submissions to
the district court: once in its complaint, and once in its motion
for summary judgment. Both times, Frey simply stated that its
substantive  due  process  rights  had  been  violated.  It  never
explained how or why the City of Peoria’s actions constituted
a violation of Frey’s substantive due process rights. Even in its
briefing to our court, Frey never explained how or why the
City of Peoria’s actions constituted a violation of its substantive
due process rights. Indeed, it became clear at oral argument
that  Frey  was  throwing  around  the  term  “substantive  due
process”  without  fully  understanding  its  meaning.
Accordingly, we take this opportunity to remind Frey that 
       [s]ubstantive  due  process  is  not  a  blanket
       protection  against  unjustifiable  interferences
       with property. And it does not confer on federal
       courts  a  license  to  act  as  zoning  boards  of
       appeals.  It  is  instead  a  modest  limitation  that
       prohibits  government  action  only  when  it  is
       random  and  irrational.  Unless  a  governmental
       practice  encroaches  on  a  fundamental  right,
       substantive  due  process  requires  only  that  the
       practice  be  rationally  related  to  a  legitimate
       governmental interest, or alternatively phrased,
       that  the  practice  be  neither  arbitrary  nor
       irrational. A property owner challenging a land‐
       use  regulation  as  a  violation  of  due  process  is
       therefore obliged to show that the regulation is
No. 12‐3571                                                        5

       arbitrary  and  unreasonable,  bearing  no
       substantial relationship to public health, safety,
       or welfare.
Gen. Auto Serv. Station v. City of Chi., 526 F.3d 991, 1000‐01 (7th
Cir. 2008) (quotations and citations omitted). 
    Frey has not claimed to have a fundamental right to site
approval for the retail sale of liquor on its property (nor should
have Frey made such a far‐fetched claim, for that matter). As
long as the City of Peoria’s revocation of site approval did not
encroach on one of Frey’s fundamental rights, the revocation
would  only  need  to  be  “rationally  related  to  a  legitimate
governmental  interest.”  Id.  at  1000.  Given  the  City’s  strong
evidence that prescription drugs were being illegally sold on
Frey’s  property,  the  revocation  certainly  meets  the  rational
basis test. Consequently, even if Frey had adequately explained
its substantive due process claim, the claim would still fail.
    With Frey’s substantive due process claim out of the way,
we  now  turn  to  Frey’s  procedural  due  process  claim.  Frey
argues  that  site  approval  is  a  property  right  within  the
meaning of the Fourteenth Amendment due process clause,
and  as  a  result,  the  City  of  Peoria  owed  Frey  some  process
before revoking its site approval. Thus, before we can evaluate
the sufficiency of the process afforded Frey in the revocation of
its site removal, we must first assess whether site approval is
a protected property right under the Fourteenth Amendment
due  process  clause.  Frey  advances  two  arguments  why  site
approval  is  a  protected  property  right:  (1)  site  approval
constitutes a land‐use regulation similar to zoning, and (2) site
approval is a property right under the language of Illinois law
6                                                      No. 12‐3571

and the Peoria municipal code.
     Frey’s first argument—that site approval constitutes a land‐
use regulation akin to zoning—is interesting. But since Frey
never breathed a word of this argument to the district court,
we need not address its merits. When a party fails to develop
an argument in the district court, the argument is waived, and
we cannot consider it on appeal. United States v. Ritz, ‐‐‐ F.3d ‐‐‐
, No. 11‐3320, 2013 WL 3336718, at *5‐6 (7th Cir. July 3, 2013).
Frey claims to have raised the argument prior to appeal, but
after scouring Frey’s filings in the district court, we cannot find
any mention of a land‐use regulation argument. In all of Frey’s
filings in the district court, the phrase “land‐use regulation”
never  appears.  The  word  “zoning”  does  appear  once  in  its
response to the City’s motion for summary judgment, but only
in a block quotation of Peoria, Ill., Code § 3‐92. Moreover, Frey
never discussed the “zoning” language of § 3‐92 in the body of
its response. 
     At oral argument, we questioned Frey about its failure to
raise its land‐use regulation argument below. Frey responded
that this argument had been raised below—by the City of Peoria.
Citing the City’s motion for summary judgment, Frey pointed
out that the City had made the following statement: “the cases
in which a state eliminated a liquor license either through a
legislative  change  or  zoning  change  are  inapplicable  to  this
instant case.” This prior statement by the City has nothing to
do with Frey’s current land‐use regulation argument. And just
because  the  City  used  the  word  “zoning”  once  in  all  of  its
filings  does  not  mean  that  a  zoning  argument  was  raised
below—let alone developed. Even though the general issue of
No. 12‐3571                                                        7

whether site approval constitutes a protected property right
was  squarely  before  the  district  court,  Frey’s  specific
zoning/land‐use regulation argument was certainly not before
the  district  court.  A  party  “waive[s]  the  ability  to  make  a
specific argument for the first time on appeal when the party
fail[s] to present that specific argument to the district court,
even though the issue may have been before the district court
in  more  general  terms.”  Id.  at  *6  (quotation  and  citation
omitted). Frey has “changed [its] theory after losing below[,]
and  that  [change]  prevents  us  from  considering”  its
zoning/land‐use regulation argument on appeal. Id. at *7. 
     Since  waiver  prevents  us  from  considering  Frey’s  first
argument  regarding  site  approval  as  a  protected  property
right, we turn to Frey’s second argument—the argument that
actually was presented to the district court. Frey argues that
Illinois state law and the Peoria municipal code together create
a  property  right  in  site  approval  that  is  protected  by  the
Fourteenth Amendment due process clause. Analogizing site
approval for the retail sale of liquor to a liquor license, Frey
points  out  that  we  have  previously  found  an  Illinois  liquor
license to be a protected property right under the due process
clause. See Club Misty, Inc. v. Laski, 208 F.3d 615, 618 (7th Cir.
2000) (“[A]n Illinois liquor license is a property right within the
meaning  of  the  due  process  clause  of  the  Fourteenth
Amendment … [because it] is revocable during its term only
for cause.”); Reed v. Village of Shorewood, 704 F.2d 943, 948‐49
(7th Cir. 1983).
  A  protected  property  right  under  the  Fourteenth
Amendment due process clause is something that “is securely
8                                                           No. 12‐3571

and durably yours under state (or … federal) law, as distinct
from what you hold subject to so many conditions as to make
your interest meager, transitory, or uncertain.” Reed, 704 F.2d
at 948. Although the Fourteenth Amendment protects property
rights, it does not create them. Bd. of Regents of State Colls. v.
Roth, 408 U.S. 564, 577 (1972) (“Property interests, of course, are
not created by the Constitution.”). Instead, property rights “are
created and their dimensions are defined by existing rules or
understandings that stem from an independent source such as
state law—rules or understandings that secure certain benefits
and that support claims of entitlement to those benefits.” Id.;
see also Reed, 704 F.2d at 948 (noting that “whether a license or
other  interest  is  property  for  purposes  of  the  due  process
clause of the Fourteenth Amendment … depends on state (or,
where applicable, … federal) law”). 
    Here, Illinois state law is silent on the issue of site approval.
This silence, Frey argues, barred Peoria from requiring it to
obtain  site  approval  for  the  retail  sale  of  alcohol  in  the  first
place.  According  to  Frey,  if  the  Illinois  legislature  had
approved  of  local  governments  imposing  a  site  approval
requirement,  it  would  have  said  so  in  the  relevant  state
statutes. But Frey’s argument ignores the broad language of
235 Ill. Comp. Ann. 5/4‐1, the Illinois statute regulating local
control  over  retail  alcohol  sales,  which  allows  local
governments  “to  establish  such  further  regulations  and
restrictions upon the issuance of and operations under local
licenses  not  inconsistent  with  law  as  the  public  good  and
convenience may require.”
    Under the broad discretionary authority granted by 235 Ill.
No. 12‐3571                                                                      9

Comp. Ann. 5/4‐1, Peoria’s municipal code both creates and
defines  a  property  owner’s  interest  in  site  approval.
Throughout  this  opinion,  we  consider  the  2009  version  of
Peoria’s municipal code, which was the version in place during
the relevant course of events in this case.1 Peoria, Ill., Code § 3‐
92  outlines  the  criteria  by  which  the  Peoria  Liquor
Commission—and later the Peoria City Council—determines
whether  a  site  is  suitable  for  the  retail  sale  of  alcohol.
Moreover, § 3‐92 makes it clear that the suitability of a site is
contingent  upon  the  “specified  class  of  license”;  in  other
words, some sites may be suitable for some, but not all, classes
of liquor licenses. The next four sections of the Peoria, Ill., Code
regulate the application process for obtaining site approval,
requiring “[a]ny owner of real property desiring to have his
property  used  for  the  purpose  of  the  retail  sale  of  alcoholic
liquors [to] make application to the mayor for approval by the
city council of such site for such use.” § 3‐93(a). Finally, § 3‐
97(a) (emphases added) lays out the terms and conditions for
maintaining site approval, once granted:



1
   Peoria, Ill., Ordinance 16940 (Feb. 26, 2013) modified Peoria, Ill., Code §§
3‐92,  3‐97,  which  are  two  of  the  most  important  sections  regulating  site
approval for the retail sale of liquor. To view how these relevant sections of
the Peoria, Ill., Code have been recently modified, see Communication from
the City Manager and Interim Corporation Counsel Recommending Adoption of
an Ordinance Amending Chapter 3 of the Code of the City of Peoria Pertaining to
Liquor  License  Regulation.  (New  Communication  and  New  Ordinance),
LegisStream  On  Line  (Feb.  26,  2013),  available  at
http://cmx.peoriagov.org/Agenda/Agenda/
MG77271/AS77283/AS77284/AI77313/DO77337/DO_77337.pdf (last visited
July 12, 2013).
10                                                        No. 12‐3571

       The  approval  for  the  retail  sale  of  alcoholic
       liquors  under  a  particular  class  of  license  at  a
       particular site shall remain with that site as long as
       there is a continuous use of that site for the sale of
       alcoholic  liquors  under  the  class  of  license
       recommended  and  approved,  or  until  a  different
       class  of  license  is  actually  issued  for  that  site,
       whichever  occurs  first,  and  as  long  as  no  liquor
       license  at  that  location  has  been  revoked  by  the
       mayor. A site shall be deemed to be continuously
       used as long as there is not a lapse at the site of
       more the 12 months in the regular conduct of the
       business  of  the  retail  sale  of  alcoholic  liquors
       under that particular class of license.
§  3‐97(a)  makes  clear  that  site  approval  does  not  continue
indefinitely; rather, it is expressly conditional on the existence
of a liquor license for use on the premises.
     As these sections of the Peoria, Ill., Code make clear, the
existence of site approval hinges upon the existence of a liquor
license  for  use  on  the  premises.  Whether  a  site  is  initially
approved for the retail sale of alcohol depends at least in part
upon the class of liquor license sought. Peoria, Ill., Code § 3‐
92(a). Whether a site continues to be approved for the retail
sale of alcohol depends upon “a continuous use of that site for
the  sale  of  alcoholic  liquors  under  the  class  of  license
recommended and approved.” Peoria, Ill., Code § 3‐97(a). And
as soon  as  the  liquor license  issued for use on the  premises
ends, so does site approval. If a different class of liquor license
is issued for the premises, then site approval goes away, and
No. 12‐3571                                                          11

the site must be re‐approved for the new class of license. More
importantly,  if  a  liquor  license  has  been  revoked,  then  site
approval also terminates.
     Site approval is neither secure nor durable under the terms
of  the  Peoria,  Ill.,  Code;  site  approval  relies  instead  upon  a
liquor license for its continued existence. Consequently, site
approval  obtained  by  a  party  who  owns  property  wholly
depends  on  the  actions  of  the  party  who  holds  the  liquor
license for use on that property. As is the case here, the party
who owns the property and the party who holds the liquor
license may be different. Indeed, any time the proprietor of a
liquor store, grocery store, or restaurant rents (and does not
own) the premises, the property owner and the liquor license
holder will be two different parties. In such a situation, a third
party  controls  what  happens  to  the  property  owner’s  site
approval—and  there  is  nothing  secure  or  durable  about  an
interest controlled by a third party.
     Thus, a Peoria property owner’s interest in a site approval
is fairly characterized as “meager, transitory, [and] uncertain.”
Reed,  704  F.2d  at  948.  The  interest  is  meager  because  site
approval depends upon the existence of a liquor license for use
on the property. The interest is transitory because site approval
ends  as  soon  as  the  liquor  license  ends.  And  the  interest  is
uncertain  because  the  continuation  of  site  approval  may
entirely depend on the actions of a third party who is not the
property owner. Our precedent is clear that meager, transitory,
and uncertain interests are not property rights protected by the
Fourteenth Amendment due process clause. Id. Therefore, the
City of Peoria did not owe Frey any process before revoking its
12                                                         No. 12‐3571

site approval.
     Still, Frey does not understand how site approval could fail
to  be  a  protected  property  right  under  the  Fourteenth
Amendment due process clause when an Illinois liquor license
is  a  protected  property  right  under  our  case  law.  See  Club
Misty, 208 F.3d at 618; Reed, 704 F.2d at 948‐49. At first glance,
it may seem puzzling why site approval for the retail sale of
liquor  is  not  a  protected  property  right,  yet  a  license  to  sell
liquor is a protected property right. But a close comparison of
the  statutory  language  that  creates  and  defines  these  two
interests  reveals  just  how  different  they  are.  With  regard  to
Illinois liquor licenses, 235 Ill. Comp. Stat. 5/3‐14 provides:
        [T]he State Commission may refuse the issuance
        or renewal of a retailer’s license, upon notice and
        after  hearing,  upon  the  grounds  authorized  in
        Section  6‐3  of  this  Act,  and,  provided  further,
        that  the  issuance  of  such  license  shall  not
        prejudice  the  State  Commission’s  action  in
        subsequently  suspending  or  revoking  such
        license  if  it  is  determined  by  the  State
        Commission, upon notice and after hearing, that
        the  licensee  has,  within  the  same  or  the
        preceding license period, violated any provision
        of  this  Act  or  any  rule  or  regulation  issued
        pursuant thereto and in effect for 30 days prior
        to such violation. 
The  grounds  for  refusing  to  issue,  refusing  to  renew,  or
revoking an Illinois liquor license include:
        1. Failure to make a tax return.
No. 12‐3571                                                                 13

       2. The filing of a fraudulent return.
       3.  Failure  to  pay  all  or  part  of  any  tax  or             
       penalty finally determined to be due.
       4. Failure to keep books and records.
       5. Failure to secure and display a certificate or
       sub‐certificates of registration, if required.
       6. Wilful [sic] violation of any rule or regulation
       of the Department relating to the administration
       and enforcement of tax liability.
235 Ill. Comp. Stat. 5/6‐3. According to the statutory language
cited  above—the  language  that  both  creates  and  defines  a
license holder’s interest in an Illinois liquor license—a license
“can be revoked only for cause, after notice and hearing.” Reed,
704  F.2d  at  948.  Whenever  an  interest  “is  revocable  (or
nonrenewable) only for cause, it is property for purposes of
determining whether the state can deprive the licensee of it
without according him due process of law.” Club Misty, 208
F.3d  at  619.  Thus,  an  Illinois  liquor  license  is  protected
property  under  the  due  process  clause  of  the  Fourteenth
Amendment.
    In contrast, the statutory language that creates and defines
a property owner’s interest in site approval provides no such
protections against revocation. Peoria, Ill., Code §§ 3‐92 – 3‐97
contain  the  statutory  language  that  creates  and  defines  site
approval, yet nowhere in these sections are property owners
provided a right to notice and a hearing before revocation. Nor
are property owners assured that their site approval will only
be revoked for cause. Quite the opposite—these sections of the
14                                                       No. 12‐3571

Peoria, Ill., Code make clear that site approval may be revoked
at any time, even if the revocation results from actions taken by
a third party. No matter how Frey attempts to frame its interest
in site approval, it is clear that this interest cannot constitute a
protected property right under the due process clause of the
Fourteenth Amendment.
                                    II
    Because  we  find  that  site  approval  for  the  retail  sale  of
alcohol is not a protected property right under the due process
clause of the Fourteenth Amendment, Frey’s procedural due
process claim automatically fails, and no additional analysis is
necessary. However, we pause here briefly to note that even if
we  had  found  that  site  approval  constituted  a  protected
property right, Frey’s procedural due process claim would still
fail. Although Frey was not entitled to any process before the
revocation of its site approval, the Peoria Liquor Commission
nonetheless provided Frey with process, and we believe this
process  was  sufficient  to  satisfy  the  requirements  of  the
Fourteenth Amendment.
    Frey  claims  it  was  denied  notice  and  a  hearing  before
revocation  of  its  site  approval,  yet  the  factual  record
contradicts Frey’s claims. In granting summary judgment to
the  City  of  Peoria,  the  district  court  relied  on  the  City’s
statement  of  undisputed  material  facts.  Under  normal
circumstances, such reliance might call into question whether
the district court actually “viewed the facts in the light most
favorable  to”  Frey,  as  required  by  summary  judgment
standards. Payne v. Pauley, 337 F.3d 767, 769 (7th Cir. 2003). But
the district court’s reliance on the City’s statement of the facts
No. 12‐3571                                                       15

was  Frey’s  own  fault.  Frey  failed  to  respond  to  the  City’s
statement  of  undisputed  material  facts,  and  under  C.D.  Ill.
Local  Rule  7.1(D)(2)(b)(6),  “A  failure  to  respond  to  any
numbered fact [in the opposing party’s motion for summary
judgment]  will  be  deemed  an  admission  of  the  fact.”  We
“review[] the decision of a district court concerning compliance
with local rules … only for an abuse of discretion,” and in any
case, it is clear to us from our own review of the district court
filings  that  Frey  never  responded  to  the  City’s  statement  of
undisputed material facts. Koszola v. Bd. of Educ. of City of Chi.,
385 F.3d 1104, 1108 (7th Cir. 2004). Therefore, the district court
was  right  to  rely  on  the  City’s  statement  of  undisputed
material facts in its analysis, and we too will rely on the City’s
statement in our analysis.
   According to the City’s statement, Peoria Police Officer and
Nuisance  Abatement  Officer  Elizabeth  Hermacinski  twice
notified  Frey  of  the  November  24,  2009,  hearing  regarding
Shop Rite’s liquor license: first, at a meeting on November 16,
2009,  and  second,  in  a  letter  dated  November  16,  2009.
Although Frey was not a named party to the November 24th
hearing (only the City and Shop Rite were named parties), Frey
was nevertheless allowed to participate in the hearing. During
the penalty phase, the Peoria Liquor Commission permitted
Frey’s counsel to cross‐examine both of the City’s witnesses,
Officer  Hermacinski  and  Officer  Scott  Jordan  (a  liquor
investigator).
   By twice informing Frey of the hearing and giving Frey’s
counsel  the  opportunity  to  cross‐examine  the  City’s  two
witnesses,  the  Liquor  Commission  gave  Frey  “notice  and  a
16                                                      No. 12‐3571

meaningful opportunity to be heard” (even though, as seen in
Section  I,  the  Commission  had  no  obligation  to  do  either).
LaChance v. Erickson, 522 U.S. 262, 266 (1998). As a result, Frey
received all the process that the due process clause requires.
Frey  seems  to  think  that  the  due  process  clause  entitles  the
company  to  a  full  evidentiary  hearing  whenever  one  of  its
protected  property  rights  is  adversely  affected,  but  Frey’s
thinking defies clear Supreme Court precedent: “In general,
something less than a full evidentiary hearing is sufficient prior
to  adverse  administrative  action.”  Cleveland  Bd.  of  Educ.  v.
Loudermill,  370  U.S.  532,  545  (1985).  In  sum,  even  if  site
approval were a protected property right under the Fourteenth
Amendment  due  process  clause,  Frey  would  not  have  been
entitled to any additional process.
                                   III
   Frey  was  not  entitled  to  any  process  at  all  before  the
revocation of its site approval for the retail sale of alcohol. Yet
Frey nonetheless received due process of law before the Peoria
Liquor Commission revoked its site approval. Consequently,
Frey’s procedural due process claim fails on all accounts. We
accordingly  AFFIRM  the  district  court’s  grant  of  summary
judgment to the City of Peoria.